DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 12/29/2021. 
The application contains 1-20 claims, the claims have been examined. 
Previous rejection under 35 USC § 103 has been withdrawn as a result of the claim amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Furthermore, the prior art of record does not teach “automatically updating the HTML code, in the content delivery computer, for the one or more dynamically-generated webpages with the HTML code, as updated, for the first one of the one or more dynamically-generated webpages to transform the first one of the one or more dynamically-generated webpages, as modified, from the dynamic content format into the static content format such that the first one of the one or more dynamically-generated webpages, as modified, is transformed into an updated one of the one or more pre-rendered webpages wherein: automatically storing the HTML code further comprises the automatically updating the HTML code for the first one of the one or more dynamically-generated webpages” as within the context of the claimed invention as disclosed and within the context of
the other limitations present in the claims.

As such, none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
Heo et al. (US20180032491)  teaches pre-render server generate and store pre-rendered versions of web pages in a pre-render cache. Display a web page, the web client may concurrently send a pre-render request for the web page to the pre-render server and a request for the web page to a web server of the web page and the web client may receive the pre-rendered version of the web page from the pre-render server and a response from the web server.

Bedrax-Weiss et al. (US 8719265) methods for pre-fetch search result information in anticipation of a user request for the search result information. Periodically visiting, prefetching and storing content from a document. 

Steele et al. (US 20030191737). Teaches generating an index of data available from a server, including processing data on the server to access data items for a central index. Indexing static pages of dynamic pages.



None of these prior arts teach the limitations as provided above. The prior art of record cannot anticipate Applicant's claimed invention alone nor render Applicant' s claimed invention obvious by the combination of more than one reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144